979 F.2d 1472
78 Ed. Law Rep. 696
Willie Eugene PITTS, a minor by his mother and next friend,Mrs. Anna Mae PITTS, Victor Martin;  a minor, by his fatherand next friend Robert L. Martin;  Kelvin, Felicia, Alfred,Orma, and Alfredia Henderson, minors, by their mother andnext friend, Rebecca Henderson, Patricia Joyce Reeves, aminor, by her mother and next friend, Mrs. Rosa Lee Reeves;Anthony Reed and Cecilia Searcy, minors, by their mother andnext friend, Mrs. Juanita Searcy;  Ned and Becky Stone,minors, by their father and next friend, Alfred E. Stone,Jr.;  Joy, Bridgett and Sandra Becker, minors, by theirfather and next friend, Louis E. Becker;  Monica Rocker, aminor, by her father and next friend, Arthur "Rock" Rocker;John Johnson and Devett Smith, minors, by their mother andnext friend, Ms. Eunice A. Smith;  Frankie Prather, a minor,by guardian and next friend, Cynthia Scott, and her fatherand next friend, Major Scott;  Princess Mills, a minor, byher father and next friend, Roger Mills;  Mark AnthonyWharton, a minor, by his mother and next friend DorisPatillar;  and all others similarly situated,Plaintiffs-Appellants, Cross-Appellees,Valencia Mills, et al., Plaintiffs,Ashley and B'randi Armstrong, et al., Plaintiffs-Intervenors,v.Robert FREEMAN, Superintendent, Lyman Howard, Norma Travis,and Phil McGregor, DeKalb County Board ofEducation Members, Defendants-Appellees,Cross-Appellants.Willie Eugene PITTS, et al., Plaintiffs-Appellants, Cross-Appellees,Valencia Mills, et al., Plaintiffs,Ashley and B'randi Armstrong, et al., Plaintiffs-Intervenors,v.Robert R. FREEMAN, et al., Defendants-Appellees, Cross-Appellants.
Nos. 88-8687, 88-8775.
United States Court of Appeals,Eleventh Circuit.
Dec. 7, 1992.

Kathleen L. Wilde, Marcia W. Borowski, Atlanta, Ga., for plaintiffs-appellants, cross-appellees.
Boykin Edwards, Jr., Boykin Edwards, Jr., P.C., Decatur, Ga., Charles S. Johnson, III, Peterson, Dillard, Young, Self & Asselin, Atlanta, Ga., for intervenors.
Gary M. Sams, Charles L. Weatherly, J. Stanley Hawkins, Mark D. Welsh, Weekes & Candler, Decatur, Ga., for defendants-appellees, cross-appellants.
Appeals from the United States District Court for the Northern District of Georgia;  William C. O'Kelley, Chief Judge.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before FAY, HATCHETT and DUBINA, Circuit Judges.
PER CURIAM:


1
This matter is before us as a result of a remand from the Supreme Court.  Freeman v. Pitts, 503 U.S. ----, 112 S. Ct. 1430, 118 L. Ed. 2d 108 (1992).   In accord with the Court's opinion, we affirm the order of the district court entered on June 30, 1988 and remand the case for further proceedings consistent with that opinion.


2
The issues to be considered by the district court should include, but not necessarily be limited to, faculty and staff assignments (which may or may not involve a re-examination of student assignments), resource allocation, the quality of education being received by all students and the good faith commitment of the school district.


3
AFFIRMED and REMANDED for further proceedings.